                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION                                                FILED
                                                                                         Scott L. Poff, Clerk
                                                                                      United States District Court

                                                                                  By staylor at 2:58 pm, Nov 18, 2019


 JUAN CARLOS CASTANON,

                Plaintiff,                                  CIVIL ACTION NO.: 2:19-cv-86

        v.

 COOPER TIRE AND RUBBER COMPANY,

                Defendant.


                                            ORDER

       Presently before the Court is James Seifter’s Response to the Court’s November 12, 2019

Show Cause Order. Doc. 62. Mr. Seifter apologizes for his oversight in not responding to the

deficiency notices the Clerk of Court sent him. Id. at 1. Mr. Seifter also states he has taken

steps toward being admitted to practice in the Southern District of Georgia instead of applying to

appear on a pro hac vice basis, and he is scheduled to be sworn in in Savannah on December 18,

2019. Id. at 1–2.

       The Court acknowledges Mr. Seifter’s prompt and honest response to this Court’s Order.

Doc. 60. The Court, of course, encourages Mr. Seifter’s efforts to become a member of this

Court’s practicing bar and will not strike his name as counsel of record in this case.

       SO ORDERED, this 18th day of November, 2019.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
